DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 14 are objected to because of the following informalities:  Claims 6, 14 recite the limitation "the director” in line 3.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132630 A1 to Bank of America Corporation (hereinafter BofA”), in view of  CA 3 026 255 A1 to VISA INTERNATIONAL SERVICE ASSOCIATION (hereinafter “’VISA ‘255”), and further view of  US 2018/0232817 A1) to Monticello Enterprises, LLC, (hereinafter “Monticello”). 

As per claims 1,9, and 17, BofA discloses a system and method, comprising: one or more processors (a system operatively connected with a block chain distributed network comprising a plurality of devices having one or more processors; abstract; paragraphs [0003], [0213]); and a non-transitory machine-readable memory having instructions stored thereon, which when executed by the one or more processors, cause the computing device to perform operations (computer-executable program code portions stored in a computer-readable memory to direct a computer or other programmable data processing apparatus; paragraphs [0206]-[0210]) including: identifying, at a network device of a requesting entity on a network, user data including identification information and account information associated with each user of a group of users, wherein the identification information includes an alias for each user of the group of users (a customer 101 registers to use a system 100 for making P2P payments; the customer 101 holds a financial institution account 107 (identification information) and chooses an alias 117 to associate with the account 107; the customer 101 registers uses a mobile device 400 (network device) in communication with a mobile banking system 600 (requesting entity) over a network 350; figures 1, 3, 8A; paragraphs [0039], [0053]-[0055], [0083]-[0085]); generating, at the network device of the requesting entity, one or more entries for an existing database in an existing distributed ledger using identification information for the requesting entity and aliases BofA does not disclose transmitting, by the network device of the requesting entity, a second communication to the database of the existing distributed ledger, wherein the second communication includes a request for an identity of a contributing entity that previously contributed user data associated with the particular user to the database, and wherein the request for the identity of the contributing entity includes an alias associated with the particular user; receiving, at the network device of the requesting entity, the identity of the contributing entity; executing, by the network device of the requesting entity, a request for account information for the particular user from the contributing entity, wherein the request for account information is transmitted to the contributing entity; receiving, at the network device of the requesting entity, account information associated with the particular user; and executing, at the network device of the requesting entity, the transaction using the account information. VISA '255 discloses transmitting, by the network device of the requesting entity, a second communication to the database of the existing distributed ledger (a second client device 108 (requesting entity) transmits, to an application server 104, a request (second communication) for a cryptocurrency address associated with an alias pertaining to a first client device 102; the cryptocurrency addresses are stored in an address database 116 and are mapped to an alias in an alias database 114; paragraphs [0041]-[0043]; figure 1), wherein the second communication includes a request for an identity of a contributing entity that previously contributed user data associated with the particular user to the database, and wherein the request for the identity of the contributing entity includes an alias associated with the particular user (the second client device 108 requests the 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system and method of BofA to provide transmitting, by the network device of the requesting entity, a second communication to the database of the existing distributed ledger, wherein the second communication includes a request for an identity of a contributing entity that previously contributed user data associated with the particular user to the database, and wherein the request for the identity of the contributing entity includes an alias associated with the particular user; and receiving, at the network device of the requesting entity, the identity of the contributing entity, as taught by VISA '255, in order to provide a means for a merchant or other entity to obtain user account data but only for a temporary period of time (VISA '255, paragraphs [0005]-[0008]). 
Monticello discloses executing, by the network device of the requesting entity, a request for account information for the particular user from the contributing entity, wherein the request for account information is transmitted to the contributing entity (a merchant site transmits a payment request to a user via a web browser and a browser payment request API; figure 4C; paragraph [0182]); receiving, at the network device of the requesting entity, account information associated with the particular user (a 

As per claims 3, 11, and 19, BofA, in view of VISA '255 and Monticello, discloses the system of claim 1, the computer-program product of claim 9, and the method of claim 17, respectively. Modified BofA further discloses wherein the received account information is received in the form of a token, wherein the token is an encrypted version of account information for a user of the group of users (the first user .

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BofA, VISA ‘255 and Monticello, and further in view of CA 3 039 259 A1 to VISA INTERNATIONAL SERVICE ASSOCIATION (hereinafter “VISA ‘259”)

As per claims 2, 10, and 18, BofA, in view of VISA ‘255 and Monticello, discloses the system of claim 1, the computer-program product of claim 9, and the method of claim 17, respectively. BofA does not further disclose wherein the operations further include: receiving, at a network device of a requesting entity, a first communication including a request for user data associated with a group of users; receiving, at a network device of a requesting entity, user data including identification information and account information associated with each user of a group of users; and filtering, at the network device of the requesting entity, the user data to exclude the account information associated with the group of users. VISA ‘259 discloses wherein the operations further include: receiving, at a network device of a requesting entity, a first communication including a request for user data associated with a group of users (a merchant requests a tokenized card number corresponding to a personal account number “PAN"; paragraph [0035]; figure 5); receiving, at a network device of a requesting entity, user data including identification information and account information associated with each user of a group of users (the merchant creates a guest wallet account to receive the tokenized card number; paragraphs [0036], [0037]; figure 5); and .

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BofA, VISA ‘255 and Monticello, and further in view of US 2018/0060868 A1 to Jumio Corporation (hereinafter "Jumio")..
As per claims 4, 12, and 20, BofA, in view of VISA '255 and Monticello, discloses the system of claim 1, the computer-program product of claim 9, and the method of claim 17, respectively. BofA does not further disclose wherein executing a request for account information includes transmitting, by the network device of the requesting identity to the contributing entity, a third communication including a .

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over BofA, VISA ‘255 and Monticello, and further in view of US 2015/0324178 A1 to Arnold et al. (hereinafter “Arnold”).

As per claims 5 and 13, BofA, in view of VISA ‘255 and Monticello, discloses the system of claim 1 and the computer-program product of claim 9, respectively. BofA does not further disclose wherein validation of the one or more entries by another device on the network further includes: receiving the one or more entries for the existing database; retrieving a previous hash associated with a previous entry in the existing database; generating a new hash using a hash algorithm using data incorporated into the one or more entries; and comparing the new hash with the previous hash. Arnold discloses wherein validation of the one or more entries by another device on the network further includes: receiving the one or more entries for the existing database (receiving a request for a make operation for generating executable code from a plurality of source files; figure 2; paragraphs [0036], [0037]); retrieving a previous hash associated with a previous entry in the existing database (retrieving a previous hash associated with a previous entry in a selected source file of the plurality of source files; figures 1,2; paragraphs [0029], [0038]); generating a new hash using a hash algorithm using data incorporated into the one or more entries (generating a current hash value corresponding to current content of the selected source file; figures 1,2; paragraphs [0029], [0038]); and comparing the new hash with the previous hash (a hash comparator determines, for a selected source file, that a current hash value corresponding to current content of a selected source file is different from a previous .

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BofA, VISA ‘255 and Monticello, and further in view of US 2018/0198631 Al to Apple, Inc. (hereinafter “Apple'').
As per claims 6 and 14, BofA, in view of VISA '255 and Monticello, discloses the system of claim 1 and the computer-program product of claim 9, respectively. BofA does not further disclose wherein transmitting the one or more entries for writing into the database of the existing distributed ledger further includes executing a create function to add the one or more entries to the directory. Apple discloses wherein transmitting the one or more entries for writing into the database of the existing distributed ledger further 
As per claims 7 and 15, BofA, in view of VISA, Monticello, and further in view of Apple, discloses the system of claim 6 and the computer-program product of claim 14, respectively. BofA does not further disclose wherein the operations further include: determining that the requesting entity is no longer a trusted node in the network; and executing a delete function to delete the one or more entries from the database of the existing distributed ledger. Apple discloses wherein the operations further include: determining that the requesting entity is no longer a trusted node in the network (upon receiving a certificate revocation list "CRL”, a secure element will immediately place on an untrusted list identities of servers whose certificates are identified in the CRL; paragraphs [0005], [0075]); and executing a delete function to delete the one or more entries from the database of the existing distributed ledger (when a certificate 122 is determined to be untrusted, a SE 110 will not process a message 136 because the SE 110 cannot be confident that the message 136 is indeed from the server 130; processing the CRL can include finding the certificate 122 to be untrustworthy and thus .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over BofA, VISA ‘255 and Monticello, and further in view of US 2018/0182000 A1 to Mastercard Incorporated (hereinafter “MC").
As per claims 8 and 16, BofA, in view of VISA ‘255 and Monticello, discloses the system of claim 1 and the computer-program product of claim 9, respectively. BofA does not further disclose wherein receiving the identity of the contributing entity further comprises receiving a URL associated with the contributing entity and a lookup API associated with the contributing entity, wherein the request for account information is transmitted to the contributing entity and is executed using the lookup API at the URL associated with the contributing entity. MC discloses wherein receiving the identity of the contributing entity further comprises receiving a URL associated with the contributing entity and a lookup API associated with the contributing entity, wherein the request for account information is transmitted to the contributing entity and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
April 15, 2021